Citation Nr: 0514378	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
Osgood-Schlatter's disease, to include chondromalacia of the 
right patella, rated as 10 percent disabling prior to May 27, 
1999.

2.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease with arthritis and limitation of motion 
of the left knee, rated as 10 percent disabling on and after 
May 27, 1999.

3.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease with arthritis, limitation of motion, and 
chondromalacia of the right patella, all of the right knee, 
rated as 10 percent disabling on and after May 27, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  That decision denied the veteran's 
request and he appealed to the Board for review.  The claim 
was forwarded to the Board and in May 2001, the Board 
remanded the claim so that a Board videoconference hearing 
could be accomplished.  The record reveals that such a 
hearing occurred in July 2001.  The claim was again forwarded 
to the Board.

The Board then remanded the claim again in October 2001.  The 
purpose of the remand was to obtain additional medical 
evidence and to ensure that the veteran's disability was 
properly rated.  Hence, the claim was returned to the RO.  
Following that Remand, and after obtaining the requested 
evidence, the RO concluded that the veteran's disability 
evaluation should be bifurcated into two separate disorders.  
Each extremity was assigned a 10 percent rating.  The veteran 
was notified and he informed the VA that he wished to 
continue his appeal.  He also stated that he wanted another 
Board hearing.  The record reflects that such a hearing was 
accomplished in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

As noted above, the veteran provided testimony before a 
Veterans Law Judge at the RO in September 2003.  
Unfortunately, the tape recording of the hearing was 
determined to be inaudible and a transcript of said hearing 
could not be made.  As such, the veteran was contacted and 
asked whether he was willing to provide testimony before 
another Veterans Law Judge.  The veteran responded positively 
in January 2005.  Specifically, the veteran stated that he 
wished to provide testimony at a hearing before a Veterans 
Law Judge at the St. Petersburg, Florida, RO.  To date, the 
veteran has not been afforded the opportunity for such a 
hearing, nor has he withdrawn his request.  Consequently, and 
because the claims file needs to be made available for review 
by the veteran and his accredited representative at the RO, a 
remand is required.  38 C.F.R. § 19.9 (2004).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.  The RO should note that the 
veteran has specifically requested that 
the hearing be held in St. Petersburg, 
Florida.

After the veteran and his accredited representative have been 
given an opportunity to appear at the hearing, the claims 
file should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



